department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas tax_exempt_and_government_entities_division number release date date date tax_year s ending taxpayer_identification_number person to contact employee identification_number employee telephone number uil certified mail - return receipt dear this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 for the tax period s above your determination_letter dated 19xx is revoked our adverse determination as to your exempt status was made for the following reason s you have exceeded the gross_receipts limitation on income from non-member sources this letter isn’t a determination of your exempt status under sec_501 for any periods other than the tax period s listed above organizations that are not exempt under sec_501 generally are required to file federal_income_tax returns and pay tax where applicable for further instructions forms and information please visit www irs qov if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code you may also be eligible for help from the taxpayer_advocate_service tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely maria hooke director eo examinations enclosures publication department of the treasury a internal_revenue_service irs tax exempt and government entities exempt_organizations examinations pah gust taxpayer identification ‘fication number number form tax_year s ended person to contact employee id telephone fax manager’s contact information employee id telephone response due_date certified mail - return receipt requested dear why you’re receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to revoke your tax-exempt status as an organization described in internal_revenue_code irc sec_501 if you agree if you haven't already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't an organization described in sec_501 for the periods above after we issue the final adverse determination_letter we'll announce that your organization is no longer eligible to receive tax deductible contributions under sec_170 if you disagree request a meeting or telephone conference with the manager shown at the top of this letter send any information you want us to consider file a protest with the irs appeals_office send additional information as stated in with irs appeals_office after the meeting or after we consider the information if you request a meeting with the manager or and above you'll still be able to file a protest the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally if you file a protest the auditing agent may ask you to letter rev catalog number 34809f sign a consent to extend the period of limitations for assessing tax this is to allow the irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable for specific information needed for a law and arguments in support of your position valid protest refer to publication how to appeal an irs determination on tax- exempt status fast track mediation ftm referred to in publication the examination process generally doesn’t apply now that we've issued this letter request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn't been addressed in published precedent or has been treated inconsistently by the irs if you’re considering requesting technical_advice contact the person shown at the top of if you disagree with the technical_advice decision you will be able to appeal this letter to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final adverse determination_letter contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you for additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this letter sincerely maria hooke director exempt_organizations examinations enclosures form 886-a form_6018 letter rev catalog number 34809f department of the treasury form 886-a date name of taxpayer tax identification_number last digits year period ended explanations of items internal_revenue_service 20xx schedule number or exhibit a - i primary issue whether sec_501 continues to qualify for exemption given the fact that substantially_all of its income is from investment_income an organization exempt under facts is recognized as a section sec_501 tax exempt_organization form 990s for the years ending 20xx and 20xx show investment_income of dollar_figure and dollar_figure respectively the amounts shown were reported on form 990s item and 5a per officer’s statement made via telephone march 20xx the investment_income accounts for of the organization’s income in 20xx and 20xx law internal_revenue_code sec_501 provides exemption to clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder income_tax regulation c -1 a states in part exemption is provided only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes and exemption extends to social clubs and recreation clubs which are supported solely by membership fees dues and assessments the committee reports for public law senate report no 2d session c b states that it is intended that social clubs be permitted to receive up to of their gross_receipts including investment_income from sources outside of their membership without losing their tax exempt status revrul_66_149 states in part a social_club is not exempt from federal_income_tax as an organization described in sec_501 of the code where it regularly derives a substantial part of its income from nonmember sources such as for example dividends and interest on investments which it owns taxpayer’s position unknown government position it appears that the organization has exceeded the gross_receipts limitation on a continuous basis and therefore does not qualify for exempt status under sec_501 catalog number 20810w page www irs gov form 886-a rev
